UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6728



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES ALBERT BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-95-443)


Submitted:   September 21, 1999       Decided:   September 30, 1999


Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Albert Brown, Appellant Pro Se. Henry Douglas Knight, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Albert Brown appeals the district court’s order granting

the Government’s motion for payment of restrained funds to defray

legal expenses associated with his criminal trial.      We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See United States v. Brown, No. CR-95-443 (D.S.C.

May 7, 1999).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2